        Case: 1:20-cr-00255-SL Doc #: 10 Filed: 06/17/20 1 of 2. PageID #: 35




                           IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                     )      CASE NO. 1:20-cr-255
                                              )
                         Plaintiff            )      JUDGE SARA LIOI
                                              )
       -vs-                                   )
                                              )      MOTION FOR CONTINUANCE
JOHN GEORGE MEDAS,                            )      OF TRIAL(Ends of Justice/complex case)
                                              )
                                              )
                         Defendants           )
                                              )



       Now comes the Defendant, by and through the undersigned counsel and hereby moves

this Honorable Court for a continuance of the trial date herein and all related dates. The

Defendant requests that this case be declared to be complex litigation pursuant to 18 U.S.C. 3161

and/or that a continuance of the trial date is necessary to serve the ends of justice. In support of

this request, the defendant offers the following:

       1. The defense has not yet received discovery herein but has been put on notice that the

discovery is voluminous, consisting of extensive business and tax related documents as well as

investigative reports.

       2.     Due to the complexity of the records counsel needs sufficient time to conduct

complete and thorough review with the assistance of a forensic accountant or other expert.

       3. Counsel has conferred with AUSA Brian McDonough and it appears the government

will not oppose this motion.
        Case: 1:20-cr-00255-SL Doc #: 10 Filed: 06/17/20 2 of 2. PageID #: 36




       4. The undersigned counsel has a previously scheduled trial before the Hon. Patricia

Gaughan on the date currently scheduled for this case, August 17, 2020. (United States v.

Dwight Quinn, 1:19-cr-00738)

       A court may continue a trial beyond statutory speedy trial limits where the ends of justice

would be served and the court declares the case complex. See: 18 U.S.C. § 3161 and United

States v. Greenup, 401 F.3d 758 (6th Cir. 2005). The defendant respectfully suggests that a

continuance of the present trial date will promote the ends of justice in that it will allow counsel

sufficient time to prepare.

       WHEREFORE, based upon the foregoing, a reasonable continuance is requested.


                                                     Respectfully submitted,


                                                     Robert A. Dixon
                                                     Robert A. Dixon (0022466)
                                                     4403 St. Clair Ave.
                                                     Cleveland, Ohio 44103
                                                     (216) 432-1992
                                                     e-mail: Dixonlaws@aol.com




                                  CERTIFICATE OF SERVICE


       I hereby certify that a true copy of the foregoing Motion was filed via the Court ECF in
the United States District Court for the Northern District of Ohio at Cleveland, Ohio and served
upon all parties of record by operation of that system this 17th day of June 2020.

                                                     /s/Robert A. Dixon
                                                     Robert A. Dixon (0022466)




                                                 2
